Name: Commission Regulation (EEC) No 2754/87 of 15 September 1987 fixing the amount of the aid for peas, field beans and sweet lupins used in animal feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 265/516 . 9 . 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2754/87 of 15 September 1987 fixing the amount of the aid for peas, field beans and sweet lupins used in animal feed Whereas the amount of the aid referred to in Article 3 of Regulation (EEC) No 1431 /82 was fixed by Commission Regulation (EEC) No 2006/87 (*), as last amended by Regulation (EEC) No 2637/87 (*) ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), as last amended by Regulation (EEC) No 3127/86 (2), and in particular Article 3 (6) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 2137/87 (4), and in particular Article 24(1 ) thereof, HAS ADOPTED THIS REGULATION : Article 1 The amount of the aid referred to in Article 3 ( 1 ) of Regu ­ lation (EEC) No 1431 /82 is fixed in the Annex hereto. Article 2 This Regulation shall enter into force on 16 September 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 September 1987 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 162, 12. 6 . 1982, p. 28 . 0 OJ No L 292, 16. 10 . 1986, p. 1 . (3) OJ No L 342, 19 . 12 . 1985, p . 1 . 0 OJ No L 200, 21 . 7 . 1987, p . 8 . 0 OJ No L 188 , 8 . 7 . 1987, p. 49 . ( «) OJ No L 248 , 1 . 9 . 1987, p. 48 . No L 265/6 Official Journal of the European Communities 16 . 9 . 87 ANNEX to the Commission Regulation of 15 September 1987 fixing the amount of aid for peas , field beans and sweet lupins used in animal feed Amounts of the aid applicable from 16 September 1987 (ECU/100 kg) Current 9 1st period (') 10 2nd period (') 11 3rd period (') 12 4th period (') 1 5th period (') 2 6th period (') 3 1 . Peas and field beans : I (a) used in Spain 12,653 12,833 13,013 13,193 13,303 13,483 13,663 (b) used in Portugal 12,331 12,511 12,691 12,871 12,978 13,158 13,338 (c) used in another Member State 12,764 12,944 13,124 13,304 13,415 13,595 13,775 2. Sweet lupins : \ \ (a) harvested and used in Spain 14,033 14,033 14,033 14,033 13,939 13,939 ' 13,939 (b) harvested in another Member State and :  used in Portugal 15,176 15,176 15,176 15,176 15,078 15,078 15,078  used in the Community as constituted at 31 December 1985 15,753 15,753 15,753 15,753 15,661 15,661 15,661 (*) The amount of the aid in national currency will be adjusted by the incidence of the differential amounts.